               Case 2:20-cv-03412-MMB Document 64 Filed 06/11/21 Page 1 of 1




 1
                             IN THE UNITED STATES DISTRICT COURT
 2
 3                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 4
       DELAWARE RIVERKEEPER NETWORK,
 5     and the DELAWARE RIVERKEEPER,
 6     MAYA VAN ROSSUM,

 7                            Plaintiffs,                   Case No. 2:20-cv-03412-MMB
         v.
 8
        UNITED STATES ENVIRONMENTAL                         [PROPOSED] ORDER RE HOLDING
 9
        PROTECTION AGENCY and MICHAEL                       PROCEEDINGS IN ABEYANCE
10      REGAN, in his official capacity as the
        Administrator of the United States
11      Environmental Protection Agency,
12                            Defendants.
13
14
              Based on the unopposed motion by Defendants United States Environmental Protection
15
     Agency and Michael S. Regan, in his official capacity as the Administrator of the United States
16
     Environmental Protection Agency (collectively, “EPA”), to continue to hold these proceedings in
17
     abeyance until June 18, 2020, the Court hereby ORDERS that EPA’s motion shall be
18
     GRANTED, and this Court will continue to hold this case in abeyance for an additional 14 days,
19
     up to and including June 18, 2021. Defendant EPA shall meet and confer with all parties and
20
     shall file a status report regarding the parties’ positions regarding next steps in the litigation of
21
     the Certification Rule by June 18, 2021.
22
23
     IT IS SO ORDERED.
24
                 11 2021.
     Dated: June __,
25                                                           /s/ MICHAEL M. BAYLSON
                                                             ______________________________
26                                                           HONORABLE MICHAEL M. BAYLSON
                                                             United States District Court Judge
27
28
                                                        1                       CASE NO. 2:20-CV-03412-MMB
                                                                                           [PROPOSED] ORDER
